Per curiam.
The Court having reviewed the Notice of Compliance with Conditions submitted by the Office of the General Counsel of the State Bar of Georgia, and it appearing that L. Nicole Brantley has complied with all of the conditions for reinstatement following suspension by this Court, see In the Matter of L. Nicole Brantley, 299 Ga. 732 (791 SE2d 783) (2016), it is hereby ordered that L. Nicole Brantley, be reinstated to the practice of law in the State of Georgia.

Reinstated.


All the Justices concur.